Upon Motion of Mr. Leigh of Counsel for the Complainant It was prayed, that he might have leave to amend his Bill filed in this Cause the 14 August 1755 Whereupon and in regard that the Defendants had not yet Answered, It is Ordered accordingly, The Complainant amending the Defendants Copy of the said Bill.
Alexr Stewart Register in Chancery
Upon Consideration had by this Court of the Petition of Barnaby Bran-ford and Elijah Postell, which was referred by the Order of this Court of the 22d March last, And on hearing the Allegations of Mr. Graeme Sollicitor for the Petitioners in that behalf, It is Ordered that the said Petition be Dismissed on payment of Costs.